DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 12/23/2020.
Claims 1, 10, 26, 28, and 30 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-30 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 	Regarding claims 1, 10, 26, and 28, Applicant argues that the Double Patenting rejections do not pertain to the claims as amended.	The Examiner respectfully disagrees. The only amendment to the independent claims appears to be to change the notification to an “initial notification” in claims 1 and 26 and to change the “determining” step to an “initial determining” step in claims 10 and 28. The Examiner would like to note that term “initial” is quite broad, and any single message transmission or determination may be broadly reasonably interpreted as an “initial notification” or an “initially determining” step. The transmission and determination in claim 1 of U.S. Patent No. 10,127,822 and in claim 1 of copending Application No. 16/049,772 may thus be broadly reasonably interpreted as initial notification and initial determining steps.	Regarding claims 1, 10, 26, and 28, Applicant argues that Mustafic does not disclose, teach, or suggest “a message to a network component of a terrestrial cellular subscriber network that identifies a (Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]). With regard to the “initial determining” language in claim 10, the network management system’s first use of the received information resulting in the generation of a flight plan may also be broadly reasonably interpreted as an “initial determination” in the context of Fig. 6 (Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]). The Examiner would also like to note that Applicant’s arguments illustrate an alternative interpretation of how Mustafic may be broadly reasonably interpreted as teaching the argued limitation. Mustafic teaches that UAV identifiers may be assigned for the purpose of identifying the UAVs as UAVs, and that UAVs may include the identifier(s) associated with the UAV in messages to identify itself to the cellular network (Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]). Mustafic may thus be broadly reasonably interpreted as teaching at least a first use of a UAV identifier by the UAV to identify itself to the network, and such a first use of such an identifier may be broadly reasonably interpreted as an initial notification that the UAV is capable of engaging in a flying state (Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]). The network’s receipt of such a first use of such an identifier by a UAV in a communication followed by the network’s identification the device as a UAV may also be broadly reasonably interpreted as an “initial determination” as is claimed in claims 10 and 28. Mustafic may thus be broadly reasonably interpreted as teaching “a message to a network component of a terrestrial cellular subscriber network that identifies a drone-coupled capability information of the drone-coupled UE, the drone-coupled capability information being configured to provide an initial notification to the network component that the drone-coupled UE is capable of engaging in a flying state.” 	Regarding claim 30, Applicant argues that the claim has been amended to specify that “the network component is the access network component of the terrestrial cellular subscriber network.” Applicant asserts that by contrast, the network management system 135 “may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that the nature of the “may” language with regard to the network (Mustafic; Fig. 1; [0042], [0055]-[0056]). Such “may” language thus also allows for a reasonable interpretation wherein the network management system is considered to be a component of an access network (Mustafic; Fig. 1; [0042], [0055]-[0056]). Fig. 1 of Mustafic for instance depicts a network environment 100 wherein network management system is in direct communication with base stations 125A-E, and such a network management system in such a network environment may be broadly reasonably interpreted as an “access network component” (Mustafic; Fig. 1; [0042], [0055]-[0056]). The Examiner would also like to note that the language of claim 30 does not appear to result in cancelling the alternative “or” language used in the independent claims. Were such language rolled up word for word into the independent claims, such alternative “or” language would still exist and thus it would not be necessary for Mustafic to teach that the network management system be an access network component. Therefore while the Examiner does believe that Mustafic provides such teachings, it is also not necessary for Mustafic to provide such teachings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822 in view of Mustafic et al. (US 2018/0247544, Mustafic hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the instant application are anticipated by claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822 and claims 10 and 28 of the instant application are obvious in view of claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822 (note that claims 13, 21, and 27 are nearly identical apparatus and computer readable medium claims that correspond to claim 1). Please see the .

Claim 1 of the Instant Application
Claim 10 of the Instant Application
Claim 1 of U.S. Patent No. 10,127,822
1. A method of operating a drone-coupled user equipment (UE), comprising: 
10. A method of operating a network component of a terrestrial cellular subscriber network, comprising: 
1. A method for providing a drone user equipment (UE) indication, comprising: 


	connecting to a wireless network by a UE having flight capabilities; and 
	transmitting a message to a network component of a terrestrial cellular subscriber network that identifies a drone-coupled capability information of the drone-coupled UE, the drone-coupled capability information being configured to provide an initial notification to the network component that the drone-coupled UE is capable of engaging in a flying state.
	receiving a message from a drone-coupled user equipment (UE) that identifies a drone-coupled capability information of the drone-coupled UE; and 	initially determining that the drone-coupled UE is capable of engaging in a flying state based on the received message.
	transmitting, by the UE, a drone UE indicator to the wireless network to indicate that the UE is an unmanned aircraft system having the flight capabilities, wherein the drone UE indicator is transmitted to the wireless network as part of a Radio Resource Control (RRC) connection request, during a non-access stratum (NAS) attach procedure, or using Medium 

	wherein the network component is an access network component of the terrestrial cellular subscriber network, or 	wherein the network component is a core network component of the terrestrial cellular subscriber network.


	As can be seen by the above comparison, claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822 recite transmitting an indicator to a network that the UE has flight capabilities, which may be reasonably interpreted as the message identifying a drone-coupled capability information that indicates that the drone-coupled UE is capable of engaging in a flying state transmitted by claims 1 and 26 of the instant application. Furthermore, the receipt of such a message in claims 10 and 28 of the instant application is obvious in view of the transmission of such a message in claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822, as is reading such a received message in the recited “determining” step of claims 10 and 28. With regard to the requirement that the network be a cellular subscriber network rather than a wireless network, the Examiner would like to note that such networks may also be reasonably interpreted as (Mustafic; Figs. 1 and 6; [0137]-[0138]). As can be seen for instance in step 605 of Fig. 6, flight plan information such as a starting point and destination point may be transmitted to the network management system, which may be reasonably interpreted as notifying the network management system that the UE is capable of engaging in a flying state (Mustafic; Figs. 1 and 6; [0137]-[0138]). Furthermore, such messages may contain UAV specific identifiers, which may also be broadly reasonably interpreted as indicating that the UE is capable of engaging in a flying state (Mustafic; Figs. 1 and 6; [0145]-[0146]). Mustafic also teaches that the network management system may be an access network component of a terrestrial cellular subscriber network as well as a core network component of a terrestrial subscriber network (Mustafic; Fig. 1; [0055]). Mustafic may thus be broadly reasonably interpreted as teaching the signaling of such drone-coupled capability information to a network component that is “an access network component of the terrestrial cellular subscriber network” or “a core network component of the terrestrial cellular subscriber network.” Claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822 in view of Mustafic may thus be reasonably interpreted as teaching the claimed invention. Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Mustafic with the teachings as in claims 1, 13, 21, and 27 of U.S. Patent No. 10,127,822. The motivation for doing so would have been to increase performance by allowing drones in flight to maintain connectivity to a cellular network (Mustafic; [0002]-[0003]).	Regarding claims 2-9, 11-25, 27, and 29-30, the claims are rejected because they depend from .
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 22 of copending Application No. 16/049,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1 and 16 of the instant application are anticipated by claims 1, 10, 17, and 22 of copending Application No. 16/049,772 and claims 10 and 28 of the instant application are obvious in view of claims 1, 10, 17, and 22 of copending Application No. 16/049,772 (note that claims 10, 17, and 22 are nearly identical apparatus and computer readable medium claims that correspond to claim 1). Please see the side by side comparison of claims 1 and 10 of the instant application to claim 1 of copending Application No. 16/049,772 below.

Claim 1 of the Instant Application
Claim 10 of the Instant Application
Claim 1 of copending Application No. 16/049,772
1. A method of operating a drone-coupled user equipment (UE), comprising: 
10. A method of operating a network component of a terrestrial cellular subscriber network, comprising: 
1. A method for providing a drone user equipment (UE) indication, comprising: 


	connecting to a wireless network by a UE having flight capabilities; and 
	transmitting a message to a network component of a terrestrial cellular subscriber 



	wherein the network component is an access network component of the terrestrial cellular subscriber network, or 	wherein the network component is a core network component of the terrestrial cellular subscriber network.


	As can be seen by the above comparison, claims 1, 10, 17, and 22 of copending Application No. 16/049,772 recite transmitting an indicator to a wireless network that the UE has flight capabilities, which may be reasonably interpreted as the message identifying a drone-coupled capability information that indicates that the drone-coupled UE is capable of engaging in a flying state transmitted by claims 1 and 26 of the instant application. Furthermore, the receipt of such a message in claims 10 and 28 of the instant application is obvious in view of the transmission of such a message in claims 1, 10, 17, and 22 of copending Application No. 16/049,772, as is reading such a received message in the recited “determining” step of claims 10 and 28. With regard to the requirement that the network be a cellular subscriber network rather than a wireless network, the Examiner would like to note that such networks may also be reasonably interpreted as being the same. Wikipedia for instance defines “cellular network” as “a communication network where the last link is wireless.” The Examiner would also like to note that a single message regarding engaging in a flying state may be broadly reasonably interpreted as being the same as an “initial notification” regarding such a capability. With regard to the limitations requiring that the network component be either an access network component or a core network component, Mustafic teaches that a UE coupled to a UAV may communicate with network management system 135 via base stations (Mustafic; Figs. 1 and 6; [0137]-[0138]). As can be seen for instance in step 605 of Fig. 6, flight plan information such as a starting point and destination point may be transmitted to the network management system, which may be reasonably interpreted as notifying the network management system that the UE is capable of engaging in a flying state (Mustafic; Figs. 1 and 6; [0137]-[0138]). Furthermore, such messages may contain UAV specific identifiers, which may also be broadly reasonably interpreted as indicating that the UE is capable of engaging in a flying state (Mustafic; Figs. 1 and 6; [0145]-[0146]). Mustafic also teaches that the network management system may be an access network component of a terrestrial cellular subscriber network as well as a core network component of (Mustafic; Fig. 1; [0055]). Mustafic may thus be broadly reasonably interpreted as teaching the signaling of such drone-coupled capability information to a network component that is “an access network component of the terrestrial cellular subscriber network” or “a core network component of the terrestrial cellular subscriber network.” Claims 1, 10, 17, and 22 of copending Application No. 16/049,772 in view of Mustafic may thus be reasonably interpreted as teaching the claimed invention. Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Mustafic with the teachings as in claims 1, 10, 17, and 22 of copending Application No. 16/049,772. The motivation for doing so would have been to increase performance by allowing drones in flight to maintain connectivity to a cellular network (Mustafic; [0002]-[0003]).	Regarding claims 2-9, 11-25, 27, and 29-30, the claims are rejected because they depend from rejected independent claims 1, 10, 26, and 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 4-6, 8-10, 13-15, 17-19, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mustafic et al. (US 2018/0247544, Mustafic hereinafter).	Regarding claims 1 and 26, Mustafic teaches a method and a drone-coupled user equipment (UE) (The UAV 105 may include, may be a component of, and/or may be referred to as, a UE; Mustafic; Fig. 1; [0043]), comprising: 	a memory (The UAV coupled UE may be comprised of memory; Mustafic; Fig. 11; [0182]-[0183]); 	at least one processor coupled to the memory and a wireless communications interface (The UAV coupled UE may be comprised of a processor coupled to the memory and to network interfaces including a wireless network interface; Mustafic; Fig. 11; [0182]-[0183], [0186]) and configured to: 		transmit a message to a network component of a terrestrial cellular subscriber network that identifies a drone-coupled capability information of the drone-coupled UE (At block 605, the UE may transmit information associated with a starting point and a destination point to a network management system in order to facilitate generation and management of a flight plan. Such flight plan information may be broadly reasonably interpreted as identifying a drone-coupled capability information. Such information may thus be broadly reasonably interpreted as a message transmitted to a network component of a terrestrial cellular subscriber network that identifies a drone-coupled capability information of the drone-coupled UE. Furthermore, the network management system may also provide UAV identifiers to the UAVs, which may be included in message from the UAVs and utilized by the network management system to identify the UAVs. Such information identifying a UAV as a UAV may also be broadly reasonably interpreted as identifying a drone-coupled capability information of a drone-coupled UE. The Examiner would also like to note that the UAV’s use of the disclosed UAV identifier for the purpose of identifying the UAV as a UAV to the network may be broadly reasonably interpreted as occurring at other times during operation, and any of such transmissions may also alternatively be broadly reasonably interpreted as a transmitted message that identifies a drone-coupled capability information of the drone-coupled UE; Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]), the drone-coupled capability information being configured to provide an initial notification to the network component that the drone-coupled UE is capable of engaging in a flying state (Flight plan information including a starting point and a destination point transmitted for the purpose of facilitating generation and management of a flight plan may be broadly reasonably interpreted as being configured to indicate, to the network management system, that the drone-coupled UE is capable of engaging in a flying state. Additionally, the UAV identifier included in the message may also be broadly reasonably interpreted as being configured to provide a notification to the network management system, that the drone-coupled UE is capable of engaging in a flying state. Such a message regarding flight plan information that is both the first transmission in Fig. 6 as well as transmitted in the first step of Fig. 6 may also be broadly reasonably interpreted as an “initial notification” within the context of Fig. 6. The Examiner would also like to note that the UAV’s use of the disclosed UAV identifier for the purpose of identifying the UAV as a UAV to the network may be broadly reasonably interpreted as occurring at other times during operation. Regardless of how broad or narrow an “initial notification” is interpreted, Mustafic must be broadly reasonably interpreted as teaching at least one first (i.e., initial) use of such a UAV identifier in a transmission by the UAV (and thus also at least one initial use of such an identifier by the base station to determine that the device is a UAV); Mustafic; Figs. 1 and 6; [0137]-[0138], [0145]-[0146]),	wherein the network component is an access network component of the terrestrial cellular subscriber network (Fig. 1 of Mustafic for instance depicts a network environment 100 wherein network management system is in direct communication with base stations 125A-E, and such a network management system in such a network environment may be broadly reasonably interpreted as an “access network component”; Mustafic; Fig. 1; [0042], [0055]-[0056]), or 	wherein the network component is a core network component of the terrestrial cellular subscriber network (The network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; Mustafic; Fig. 1; [0055]).	Regarding claim 4 and 13, Mustafic teaches the limitations of claim 1 and 10 respectively.	Mustafic further teaches the transmitting occurs during a reconfiguration procedure that occurs after an Attach procedure between the drone-coupled UE and the terrestrial cellular subscriber network (As can be seen for instance in at least steps 635-645 of Fig. 6, the network management system 135 may determine whether a request to change the flight plan or a change in geographic information has been received from the UE/UAV. Such a procedure may be broadly reasonably interpreted as a reconfiguration procedure that occurs after an Attach procedure between the drone-coupled UE and the terrestrial cellular subscriber network. Such flight-related information may also be broadly reasonably interpreted as notifying that the drone-coupled UE is capable of engaging in a flying state. Furthermore, such messages may also be reasonably interpreted as comprising the UAV specific identifier, which may also be reasonably interpreted as being configured to notify the network management system that the device is a UAV and thus as capable of engaging in a flying state; Mustafic; Figs. 1 and 6; [0142]-[0146]).	Regarding claim 5 and 14, Mustafic teaches the limitations of claim 1 and 10 respectively.	Mustafic further teaches the message identifies a UE category that is reserved for drone-coupled UEs (Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as identifying the UAV as a UAV, and such identification may be reasonably interpreted as being reserved for UAVs. Furthermore, UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may thus also be broadly reasonably interpreted as identifying a UE category that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]).	Regarding claim 6 and 15, Mustafic teaches the limitations of claim 1 and 10 respectively.	Mustafic further teaches the message includes a subscriber identifier (ID) and/or a certification ID that is reserved for drone-coupled UEs (UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may be broadly reasonably interpreted as including a subscriber identifier or a certification identifier that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]).	Regarding claim 8 and 17, Mustafic teaches the limitations of claim 1 and 10 respectively.	Mustafic further teaches the network component is the access network component of the terrestrial cellular subscriber network (The Examiner would also like to note that the nature of the “may” language with regard to the network management system being a component of a core network does not require that the network management system “must” be a component of the core network. Such “may” language thus also allows for a reasonable interpretation wherein the network management system is considered to be a component of an access network. Fig. 1 of Mustafic for instance depicts a network environment 100 wherein network management system is in direct communication with base stations 125A-E, and such a network management system in such a network environment may be broadly reasonably interpreted as an “access network component.” The Examiner would also like to note that the language of claim 30 does not appear to result in cancelling the alternative “or” language used in the independent claims. Were such language rolled up word for word into the independent claims, such alternative “or” language would still exist and thus it would not be necessary for Mustafic to teach that the network management system be an access network component. Therefore while the Examiner does believe that Mustafic provides such teachings, it is also not necessary for Mustafic to provide such teachings; Mustafic; Fig. 1; [0042], [0055]-[0056]).	Regarding claim 9 and 18, Mustafic teaches the limitations of claim 1 and 10 respectively.	Mustafic further teaches the network component is the core network component of the terrestrial cellular subscriber network (The network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; Mustafic; Fig. 1; [0055]).	Regarding claims 10 and 28, Mustafic teaches a method and a network component of a terrestrial cellular subscriber network (The network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; Mustafic; Fig. 1; [0055]), comprising: 	a memory (The network management system 135 may be comprised of memory; Mustafic; Fig. 11; [0182]-[0183]); and 	at least one processor coupled to the memory and at least one communications interface (The network management system 135 may be comprised of a processor coupled to the memory and to network interfaces; Mustafic; Fig. 11; [0182]-[0183], [0186]) and configured to: 		receive a message from a drone-coupled user equipment (UE) that identifies a drone-coupled capability information of the drone-coupled UE (At block 605, the network management system 135 may receive information associated with a starting point and a destination point from a drone-coupled UE in order to facilitate generation and management of a flight plan. Such flight plan information may be broadly reasonably interpreted as identifying a drone-coupled capability information of the drone-coupled UE. Furthermore, the network management system may also provide UAV identifiers to the UAVs, which may be included in message from the UAVs and utilized by the network management system to identify the UAVs. Such information identifying a UAV as a UAV may also be broadly reasonably interpreted as identifying a drone-copuled capability information of a drone-coupled UE. The Examiner would also like to note that the UAV’s use of the disclosed UAV identifier for the purpose of identifying the UAV as a UAV to the network may be broadly reasonably interpreted as occurring at other times during operation, and any of such transmissions may also alternatively be broadly reasonably interpreted as a transmitted message that identifies a drone-coupled capability information of the drone-coupled UE; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]); and 		initially determine that the drone-coupled UE is capable of engaging in a flying state based on the received message (As can be seen for instance in Fig. 6, the network management system may generate a flight plan and transmit the flight plan to the UE in response to receipt of the flight plan information in step 605. Such a generation and transmission of a flight plan may be broadly reasonably interpreted as a determination that the drone-coupled UE is capable of engaging in a flying state based on the flight plan information received in step 605. Additionally, the UAV identifier included in the message may also be broadly reasonably interpreted as being used by the network management system to determine that the drone-coupled UE is a UAV and thus is capable of engaging in a flying state. Receipt of such a message followed by such a determination may also be broadly reasonably interpreted as occurring a first time or a single time in the context of Fig. 6, and thus as an “initial determination.” The Examiner would also like to note that the UAV’s use of the disclosed UAV identifier for the purpose of identifying the UAV as a UAV to the network may be broadly reasonably interpreted as occurring at other times during operation. Regardless of how broad or narrow an “initial determination” is interpreted, Mustafic must be broadly reasonably interpreted as teaching at least one first (i.e., initial) use of such a UAV identifier in a transmission by the UAV (and thus also at least one initial use of such an identifier by the base station to initially determine that the device is a UAV); Mustafic; Figs. 1 and 6; [0138]-[0141], [0145]-[0146]),	wherein the network component is an access network component of the terrestrial cellular subscriber network (Fig. 1 of Mustafic for instance depicts a network environment 100 wherein network management system is in direct communication with base stations 125A-E, and such a network management system in such a network environment may be broadly reasonably interpreted as an “access network component”; Mustafic; Fig. 1; [0042], [0055]-[0056]), or 	wherein the network component is a core network component of the terrestrial cellular subscriber network (The network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; Mustafic; Fig. 1; [0055]).	Regarding claim 19, Mustafic teaches the limitations of claim 10.	Mustafic further teaches implementing a drone-coupled status protocol or a non-drone-coupled status protocol based on the determining (The network management system may generate a flight plan and transmit the flight plan to the UE in response to receipt of the flight plan information in step 605. Such operation may be reasonably interpreted as implementing a drone-coupled status protocol based on the determining. Use of a UAV identifier to manage the UAV may also be broadly reasonably interpreted as implementing a drone-coupled status protocol based on the determining; Mustafic; Figs. 1 and 6; [0138]-[0141], [0145]-[0146]).	Regarding claim 27, Mustafic teaches the limitations of claim 26.	Mustafic further teaches the message is a UE capability signaling message that indicates the (Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as UE capability signaling messages that indicate the drone-coupled capability information of the drone-coupled UE. The UAV identifier may also be broadly reasonably interpreted as a UE capability signaling message that indicates the drone-coupled capability information of the drone-coupled UE; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), 	wherein the message identifies a UE category that is reserved for drone-coupled UEs (Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as identifying the UAV as a UAV, and such identification may be reasonably interpreted as being reserved for UAVs. Furthermore, UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may thus also be broadly reasonably interpreted as identifying a UE category that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), 	wherein the message includes a subscriber identifier (ID) and/or a certification ID that is reserved for drone-coupled UEs (UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may be broadly reasonably interpreted as including a subscriber identifier or a certification identifier that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), and/or 	wherein the message includes a predefined key or identification code using Non-Access Stratum (NAS) signaling.	Regarding claim 29, Mustafic teaches the limitations of claim 28.(Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as UE capability signaling messages that indicate the drone-coupled capability information of the drone-coupled UE. The UAV identifier may also be broadly reasonably interpreted as a UE capability signaling message that indicates the drone-coupled capability information of the drone-coupled UE; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), 	wherein the message identifies a UE category that is reserved for drone-coupled UEs (Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as identifying the UAV as a UAV, and such identification may be reasonably interpreted as being reserved for UAVs. Furthermore, UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may thus also be broadly reasonably interpreted as identifying a UE category that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), 	wherein the message includes a subscriber identifier (ID) and/or a certification ID that is reserved for drone-coupled UEs (UAVs may have UAV specific identifiers provided by the network management system that may be used to identify the UAV. Any such message containing such an identifier may be broadly reasonably interpreted as including a subscriber identifier or a certification identifier that is reserved for drone-coupled UEs; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]), and/or 	wherein the message includes a predefined key or identification code using Non-Access Stratum (NAS) signaling.Regarding claim 30, Mustafic teaches the limitations of claim 1.	Mustafic further teaches the network component is the access network component of the terrestrial cellular subscriber network (The Examiner would also like to note that the nature of the “may” language with regard to the network management system being a component of a core network does not require that the network management system “must” be a component of the core network. Such “may” language thus also allows for a reasonable interpretation wherein the network management system is considered to be a component of an access network. Fig. 1 of Mustafic for instance depicts a network environment 100 wherein network management system is in direct communication with base stations 125A-E, and such a network management system in such a network environment may be broadly reasonably interpreted as an “access network component.” The Examiner would also like to note that the language of claim 30 does not appear to result in cancelling the alternative “or” language used in the independent claims. Were such language rolled up word for word into the independent claims, such alternative “or” language would still exist and thus it would not be necessary for Mustafic to teach that the network management system be an access network component. Therefore while the Examiner does believe that Mustafic provides such teachings, it is also not necessary for Mustafic to provide such teachings; Mustafic; Fig. 1; [0042], [0055]-[0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. (US 2018/0247544, Mustafic hereinafter) in view of Ganjoo (US 9,927,807).	Regarding claims 2 and 11, Mustafic teaches the limitations of claim 1 and 10 respectively.	However, Mustafic does not specifically disclose the transmitting occurs during an Attach procedure between the drone-coupled UE and the terrestrial cellular subscriber network.	In an analogous field of endeavor, Ganjoo teaches the transmitting occurs during an Attach procedure between the drone-coupled UE and the terrestrial cellular subscriber network (As can be seen for instance in steps 1335-1370 of Fig. 13, the drone may establish a link to cloud control station over cellular and then exchange command/control telemetry data. Such actions may be reasonably interpreted as transmitting a message indicating that the drone is capable of engaging in a flying state during an Attach procedure; Ganjoo; Fig. 13; Col. 14, lines 1-12).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Ganjoo with the teachings as in Mustafic.  The motivation for doing so would have been to increase performance reducing accidental mission changes and conflicts, reducing the (Ganjoo; Col. 5 lines 6-24).	Regarding claim 3 and 12, Mustafic and Ganjoo teach the limitations of claim 2 and 11 respectively.	Mustafic further teaches the message is a UE capability signaling message that indicates the drone-coupled capability information of the drone-coupled UE (Messages regarding flight plan information such as that received in step 605 including a starting point and a destination point for a flight plan may be broadly reasonably interpreted as UE capability signaling messages that indicate the drone-coupled capability information of the drone-coupled UE. The UAV identifier may also be broadly reasonably interpreted as a UE capability signaling message that indicates the drone-coupled capability information of the drone-coupled UE; Mustafic; Figs. 1 and 6; [0043], [0137]-[0138], [0145]-[0146]).
Claims 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. (US 2018/0247544, Mustafic hereinafter) in view of Hua et al. (US 2018/0270710, Hua hereinafter).	Regarding claim 7 and 16, Mustafic teaches the limitations of claim 1 and 10 respectively.	However, Mustafic does not specifically disclose the message includes a predefined key or identification code using Non-Access Stratum (NAS) signaling.	In an analogous field of endeavor, Hua teaches the message includes a predefined key or identification code using Non-Access Stratum (NAS) signaling (UEs may include drones (i.e., drone-coupled UEs), and such UEs may transmit a Non-Access Stratum (NAS) message to the network comprising short codes; Hua; [0021], [0029]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hua with the teachings as in Mustafic.  The motivation for doing so would have (Hua; [0020]).	Regarding claim 20, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the non-drone-coupled status protocol corresponds to the terrestrial cellular subscriber network providing the same level of service to the drone-coupled UE as is provided by the terrestrial cellular subscriber network to one or more non-drone-coupled UEs.	In an analogous field of endeavor, Hua teaches the non-drone-coupled status protocol corresponds to the terrestrial cellular subscriber network providing the same level of service to the drone-coupled UE as is provided by the terrestrial cellular subscriber network to one or more non-drone-coupled UEs (UEs in the exemplary environment 100 may include a variety of different devices such as embedded wireless MTC devices, drones (i.e., drone-coupled UEs), and handheld communication devices. Because each of such devices may be represented by UE 110 and no differences are disclosed regarding drones communicating any differently with base station 135 than the other exemplary UEs, the terrestrial cellular subscriber network may be broadly reasonably interpreted as providing the same level of service to the drone-coupled UE as is provided by the terrestrial cellular subscriber network to one or more non-drone-coupled UEs; Hua; Fig. 1; [0028]-[0031]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hua with the teachings as in Mustafic.  The motivation for doing so would have been to increase performance by reducing computational complexity and memory requirements and conserving battery life in UE devices (Hua; [0020])
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. (US 2018/0247544, Mustafic hereinafter) in view of Tantardini et al. (US 2019/0019418, Tantardini hereinafter).	Regarding claim 21, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the drone-coupled status protocol includes: refusing to admit the drone-coupled UE to the terrestrial cellular subscriber network based on the drone-coupled UE being unauthorized for drone-coupled service.	In an analogous field of endeavor, Tantardini teaches the drone-coupled status protocol includes: refusing to admit the drone-coupled UE to the terrestrial cellular subscriber network based on the drone-coupled UE being unauthorized for drone-coupled service (As can be seen for instance in Figs. 4-6, multiple conditions exist (such as a drone having a drone ID that is not in the DronATC database or not having an active subscription) that result in a communication of NO-GO, which ends communication with the VATC. Such actions may be reasonably interpreted as a drone-coupled status protocol that includes refusing to admit the drone-coupled UE to the terrestrial cellular subscriber network based on the drone-coupled UE being unauthorized for drone-coupled service; Tandardini; Figs. 4-6; [0157]-[0158]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Tantardini with the teachings as in Mustafic.  The motivation for doing so would have been to increase safety by using multiple layers of redundant, fail-safe components, code and procedures (Tantardini; [0022], [0041]).	Regarding claim 22, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the drone-coupled status protocol includes: refusing to admit the drone-coupled UE to the terrestrial cellular subscriber network based on the terrestrial cellular subscriber network being unable to provide and/or unauthorized to provide drone- (As can be seen for instance in Figs. 4-6, multiple conditions exist (such as a drone having a drone ID that is not in the DronATC database or not having an active subscription) that result in a communication of NO-GO, which ends communication with the VATC. Such actions may be reasonably interpreted as a drone-coupled status protocol that includes refusing to admit the drone-coupled UE to the terrestrial cellular subscriber network based on the terrestrial cellular subscriber network being unable to provide and/or unauthorized to provide drone- coupled service to any drone-coupled UE; Tandardini; Figs. 4-6; [0157]-[0158]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Tantardini with the teachings as in Mustafic.  The motivation for doing so would have been to increase safety by using multiple layers of redundant, fail-safe components, code and procedures (Tantardini; [0022], [0041]).	Regarding claim 23, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the drone-coupled status protocol includes: admitting the drone-coupled UE to the terrestrial cellular subscriber network for a subset of drone-coupled services while the drone-coupled UE is not engaged in a flying state, the subset of drone-coupled services including at least one service that is not available to non-drone-coupled UEs.	In an analogous field of endeavor, Tantardini teaches the drone-coupled status protocol includes: admitting the drone-coupled UE to the terrestrial cellular subscriber network for a subset of drone-coupled services while the drone-coupled UE is not engaged in a flying state, the subset of drone-coupled services including at least one service that is not available to non-drone-coupled UEs (As can be seen for instance in Figs. 4-6, after confirmation that the drone is registered, has an active subscription, and is an allowed drone type, communication between the drone and VATC may be performed that results in an evaluation of the drone’s mission plan and a calculated adjusted target take off time (TTOT). Such an evaluation of the drone’s mission plan and calculation of an adjusted TTOT may be broadly reasonably interpreted as a subset of drone-coupled services including at least one service that is not available to non-drone-coupled UEs. Because such communication is performed prior to take off, the drone-coupled UE may be reasonably interpreted as not being engaged in a flying state at the time such a service is provided. A drone-coupled status protocol may thus be reasonably interpreted as including admitting the drone-coupled UE to the terrestrial cellular subscriber network for a subset of drone-coupled services while the drone-coupled UE is not engaged in a flying state, the subset of drone-coupled services including at least one service that is not available to non-drone-coupled UEs; Tandardini; Figs. 4-6; [0155], [0164],).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Tantardini with the teachings as in Mustafic.  The motivation for doing so would have been to increase safety by using multiple layers of redundant, fail-safe components, code and procedures (Tantardini; [0022], [0041]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. (US 2018/0247544, Mustafic hereinafter) in view of Kotecha et al. (US 9,537,561, Kotecha hereinafter).	Regarding claim 24, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the drone-coupled status protocol includes: implementing a power control scheme for the drone-coupled UE that is different from power control schemes used for non-drone-coupled UEs.	In an analogous field of endeavor, Kotecha teaches the drone-coupled status protocol includes: (As can be seen in at least Figs. 1 and 7, UAVs may receive network information detailing location, radiation/antenna pattern, and/or transmit power of base stations. UAVs may use such information to implement beam forming techniques to adaptively communicate with the base station. Because such a transmission power scheme is discussed specifically with regard to drones, such a transmission power scheme may be reasonably interpreted as being different from transmission power control schemes used for non-drone-coupled UEs. Such a procedure may be broadly reasonably interpreted as a drone-coupled status protocol that includes implementing a power control scheme for the drone-coupled UE that is different from power control schemes used for non-drone-coupled UEs; Kotecha; Figs. 1 and 7; Col. 8 lines 31-43, Col. 9 lines 3-16).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kotecha with the teachings as in Mustafic.  The motivation for doing so would have been to increase performance by optimizing communications of UAVs with cellular wireless networks (Kotecha; Col. 1 lines 16-24, Col. 1 line 61 through Col. 2 line 11).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. (US 2018/0247544, Mustafic hereinafter) in view of Hertz et al. (US 2017/0316510, Hertz hereinafter).	Regarding claim 25, Mustafic teaches the limitations of claim 19.	However, Mustafic does not specifically disclose the drone-coupled status protocol includes: implementing a charging or pricing scheme for the drone-coupled UE that is different than charging and/or pricing schemes used for non-drone-coupled UEs.	In an analogous field of endeavor, Hertz teaches the drone-coupled status protocol includes: implementing a charging or pricing scheme for the drone-coupled UE that is different than charging and/or pricing schemes used for non-drone-coupled UEs (Drone policy prices may be based on a determined risk profile. A drone-coupled status protocol may thus be reasonably interpreted as including implementing a charging or pricing scheme that is different than charging and/or pricing schemes used for non-drone-coupled UEs; Hertz; [0097]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hertz with the teachings as in Mustafic.  The motivation for doing so would have been to increase performance by informing drone users of risks and providing protection for such risks (Hertz; [0004]-[0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474